Citation Nr: 1212069	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-26 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from September 2003 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Montgomery, Alabama, and San Juan, Puerto Rico, respectively, which, inter alia, denied the Veteran's claims for service connection for hepatitis C, tuberculosis, and for an acquired psychiatric disorder.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Montgomery, Alabama. 

The Veteran also perfected appeals regarding the issues of entitlement to nonservice-connected (NSC) pension, and to service connection for bilateral hearing loss and tinnitus.  However, subsequent to the Veteran's perfection of these issues, the agency of original jurisdiction (AOJ) granted the Veteran's claim for service connection for bilateral hearing loss and tinnitus in May 2010, and for NSC pension in August 2011.  The grants of service connection for bilateral hearing loss and tinnitus and of NSC pension were complete grants of the benefits that had been sought on appeal.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal downstream issues).  As such, these claims are no longer on appeal.  

The Veteran has been diagnosed with various psychiatric disorders in addition to PTSD.  The Board recognizes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Here, however, the Veteran's specific claim for service connection for PTSD was the subject of a prior final denial.  In addition, a separate claim for service connection for schizophrenia (schizoaffective disorder, bipolar disorder, and major depressive disorder) was pursued by the Veteran and adjudicated by the RO in a June 2009 rating decision.  In a December 2010 letter, the RO advised the Veteran that a substantive appeal (VA Form 9) filed in September 2010 was untimely as to the schizophrenia issue.  The Veteran did not appeal the untimely substantive appeal issue.  Accordingly, the only issue before the Board is the PTSD issue. 

In an August 2004 statement, and in August 2006 and September 2010 substantive appeals (VA Form 9s), the Veteran requested a hearing before a Veterans Law Judge at the RO (a videoconference hearing).  Such a hearing was scheduled for December 2011, and the Veteran was so notified in September 2011.  However, he failed to report at his scheduled time and thus far has not offered an explanation for his absence.  Accordingly, the Board will adjudicate the Veteran's appeal as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2011).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD and entitlement to service connection for tuberculosis are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently is diagnosed with hepatitis C.

2.  The probative medical evidence of record shows that there is no causal connection between the Veteran's military service and his subsequent diagnosis of hepatitis C.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In regard to the hepatitis C issue, the duty to notify was accomplished by way of the VCAA letters from the agency of original jurisdiction (AOJ) to the Veteran dated in April 2003, and February and October 2004.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, a March 2006 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  The claim was last readjudicated in a May 2010 supplemental statement of the case. 

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claims.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), certain service personnel records (SPRs), VA treatment records, and a VA medical examination regarding the etiology of the Veteran's hepatitis C.  Furthermore, the AOJ has engaged in two attempts to obtain certain private treatment records from Dr. L.L., as identified by the Veteran, and notified the Veteran of the inability to obtain these records in February 2009 in accordance with 38 C.F.R. § 159(c)(2).  Furthermore, the Board notes that relevant records from the relevant physician were submitted by the Veteran, such that no prejudice has resulted to the Veteran's claim.  

The Veteran has submitted personal statements, hearing testimony, and private medical evidence.  The Veteran has not provided authorization for the VA to obtain any additional private medical records relevant to the claims on appeal, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering the records relevant to advancing his claims has been met.  

The Board notes that the evidence of record indicates that he is receiving Social Security Administration (SSA) payment.  The Board acknowledges VA's duty to assist thus includes the responsibility to obtain any relevant records from the SSA. 38 U.S.C.A. § 5103A(c)(3); Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that VA is required only to obtain SSA records when they may be relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) citation omitted.  In this instance, there is no indication that the SSA holds records that are related to his current disability claim.  In fact, despite numerous requests of the Veteran that he identify relevant records, the Veteran has not identified any relevant records held by a separate agency, including SSA.  Moreover, the history of the disability is already shown by the evidence of record.  The crucial question is whether such disability is related to the Veteran's service.  This question is addressed in a VA medical opinion.  Thus, the potential relevance of the SSA records is not shown by any statement from the Veteran or otherwise raised by the record.  Accordingly, VA is under no obligation to obtain these records.

Regarding the Veteran's claim for service connection for hepatitis C, the Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this instance, the Veteran was provided with a VA medical examination and opinion in September 2009.  At that time, the VA medical examiner reviewed the history of the Veteran's hepatitis C, and noted the relevant medical history and diagnoses.  The examiner provided a nexus opinion, which was supported by the relevant historical evidence and by the examiner's knowledge of the relevant history of this disorder.  As such, the VA medical examination provided in September 2009 satisfied the obligation of the VA to provide a medical opinion that is adequate for rating purposes.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Hepatitis C

The Veteran has asserted that he currently experiences hepatitis C as a result of his military service.  See the Veteran's March 2003 claim.

The first requirement for any service-connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In this regard, the Veteran's medical records show a history of, and ongoing treatment for, hepatitis C.  See also the VA medical examinations conducted in July 2003 and September 2009.

Therefore, there must be some probative evidence to connect the Veteran's hepatitis C to his military service.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) see also 38 C.F.R. § 3.304(f).  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this regard, the Veteran asserted that he did not have hepatitis C when he entered into military service, but that he was exposed to it and became infected with it during his military service.  See the Veteran's March 2003 claim.  Subsequently, the Veteran asserted that he became infected with hepatitis C after his discharge from active military service by a fellow service member who had returned from service in Vietnam.  See the Veteran's August 2004 and January 2005 statements.  At the time of his July 2003 VA medical examination, the Veteran indicated that he had been infected with and treated for jaundice in 1975, and was diagnosed with hepatitis C in 1982.  In a January 2005 statement, the Veteran indicated that he was exposed to hepatitis C due to drinking and using intravenous drugs with a friend who had returned from military service in Vietnam infected with hepatitis C.  In September 2009, at a second VA medical examination, the Veteran's history was indicated as including a diagnosis of hepatitis C in 1985, with a reported history of jaundice in 1975.  At that time, the Veteran reported that he had been diagnosed with hepatitis C in 1975; although the examiner noted that hepatitis C was not identified until the eighties.  However, the examiner did indicate that hepatitis C might have been diagnosed as non-A, or non-B hepatitis.  Finally, in September 2010, for the first time, the Veteran indicated that during service he had been treated with used "needles" when vaccinated, and that he shared razors with fellow service-members, which caused him to contract hepatitis C.  

The Board does not find the Veteran's recent identification as a risk factor of exposure to contaminated vaccine needles and shared razors credible.  For years, the Veteran identified a specific event of likely exposure to hepatitis C.  Indeed, the Veteran actually named the individual with whom he shared needles in intravenous drug use.  See August 2004 statement ("I know I got it from [M.E.]"); January 2005 statement.  The Veteran's characterization that he contracted hepatitis C due to the military's use of the same "needles" [as distinguished from immunization with a jet injectors] during the vaccination of personnel is inconsistent with the circumstances and conditions of US military service.  38 U.S.C.A. § 1154(a) (West 2002).  The Veteran's treatment during service is presumed to have been conducted in accordance with standard medical practice (i.e., use of clean "needles").  Turning to the Veteran's claim that his hepatitis C was incurred due to post-service drug and alcohol abuse with another returned service member, the Board notes that, generally, for claims filed after October 31, 1990, service-connected disability compensation is precluded for disability that is the result of the veteran's willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 1110; see also 38 C.F.R. §§ 3.1(n), 3.301.  As such, the Veteran cannot claim service connection for hepatitis C contracted due to willful use of illegal drugs intravenously.  Moreover, the Veteran's assertion that he contracted hepatitis C after his military service from a fellow discharged service member is an assertion that the Veteran's hepatitis C was the result of events that occurred subsequent to, and are not related to, his military service.  Finally, the Board notes that the Veteran's separation examination, conducted in August 1974 did not show any evidence relevant to a claim for hepatitis C.  Therefore, the earliest evidence of any symptoms relevant to hepatitis C dates from the Veteran's reported treatment for jaundice.  In this regard, the Veteran has repeatedly indicated that this treatment occurred at some point after his service.  

Therefore, overall, the in-service and post-service medical and lay evidence of record does not provide any medical evidence of chronic hepatitis C during the Veteran's military service or credible evidence of a risk factor for hepatitis C occurring in service or continuity of any such symptomatology of such a disorder from the time of his service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Without credible or probative evidence of chronic hepatitis C in service or of continuity of symptomatology of such a disorder from the Veteran's release from service, there must be evidence to show a connection, or "nexus" between his active military service and his current hepatitis C.  Shedden, 381 F.3d at 1167. 

As noted above, the Veteran was provided a VA medical examination in September 2009.  At that time, the VA medical examiner examined the Veteran, reviewed the lay and medical evidence of record, and noted the Veteran's acknowledged post-service history.  In particular, the examiner noted the Veteran's history of post-service "very high-risk behavior," including intravenous substance use.  The examiner concluded that, based on the Veteran's relevant history, the Veteran's current hepatitis C was "not caused by or a result of active military service."  
The Veteran's representative has pointed to the fact that the Veteran had a positive TB test in service.  This fact was before the VA examiner but the examiner nevertheless concluded that service treatment records were negative for hepatitis or concerns of hepatitis.  The September 2009 VA medical examiner's opinion is based on a review of the evidence of record, and provides a rationale for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295; see also Stefl v. Nicholson, 21 Vet. App. at 124.  There is no medical opinion evidence to the contrary.  Therefore, the probative medical evidence weighs against finding that there is any connection between the Veteran's military service and his current hepatitis C.  

The Board notes that the Veteran has generally asserted that his hepatitis C is due to his military service.  The Veteran is not competent to show a relationship between his service and the Veteran's post-service onset of hepatitis C.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 308.  In this regard, finding a connection between the Veteran's military service and the hepatitis C which was diagnosed some time after his service is an observation that simply requires medical skill or knowledge.  The Veteran has not presented any evidence to show that he possesses the requisite knowledge.  38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran's assertions in this regard are of no probative value.  There is no other competent evidence of a connection between the Veteran's military service and his current hepatitis C. 

In conclusion, the weight of the competent medical evidence of record indicates that the Veteran's current hepatitis C is not due to his service and service connection cannot be granted.  Therefore, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for hepatitis C, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for hepatitis C is denied.  


REMAND

PTSD

The Veteran contends that he has PTSD due to in-service stressful events.  In a June 2006 PTSD questionnaire, the Veteran asserted that his PTSD was due to three events.  First, the Veteran asserted that he assaulted a fellow service member with a wine bottle, wherein he injured a fellow soldier in April 1973 at Fort Story, Virginia.  Second, the Veteran asserted that, in conjunction with this incident, a Sergeant was struck by someone else with a brick and went "into a coma."  Third, the Veteran asserted that in a separate incident while "off base," a fellow service member shot someone and at some point thereafter hung himself.  In an April 2009 PTSD questionnaire, the Veteran clarified that the assault and coma incidents actually occurred in May 1973 while assigned to the 305th Transportation Company (LA).  He indicated that the coma incident involved "SP4 [J.]."  The Veteran included a copy of the Article 15 proceedings which only documented the assault event.    

As for the first stressor event, this involves willful misconduct for which the Veteran was found to be guilty of the assault indicated.  Accordingly, no further development as to this event is warranted.  As for the other stressor event described, the Veteran claimed that he had to be a witness at a court martial.  The Board finds that the Veteran's entire personnel file should be obtained.  In addition, in a December 2009 statement, the Veteran indicated that he was hospitalized at Biloxi VA hospital in November 2009.  These records should be obtained as well.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Manlincon

A review of the Veteran's claims file discloses that, in September 2003, he filed a notice of disagreement (NOD) with the September 2003 rating decision.  This included a disagreement with the denial of service connection for tuberculosis, and was acknowledged as including this issue on appeal in the February 2004 letter to the Veteran.  See 38 C.F.R. § 20.301.  Although the Veteran was provided with a statement of the case regarding other issues on appeal in June 2006, the claim for service connection for tuberculosis was never addressed.  Therefore, the Veteran has not been furnished a statement of the case to address this issue.  

In this case, under judicial precedent, the appellate process has commenced and the Veteran is entitled to a statement of the case.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of the propriety of the denial of service connection for tuberculosis must be remanded to the AOJ for additional action.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.  Based on a review of the personnel records and the June 2006 and April 2009 PTSD questionnaires, ascertain whether the Veteran has provided sufficient identifying information (e.g., dates, locations, units of assignments, names, etc.) in accordance with the M21-1MR to allow for verification of the claimed stressors (other than the stressor based on willful misconduct).  Undertake any development warranted and document such efforts in the claims file.  

2.  Obtain any records of treatment the Veteran received for mental health from the Biloxi VA Medical Center dating from February 2009.  

3.  Issue a statement of the case to the Veteran addressing the appeal of the September 2003 decision which denied his claim for service connection for tuberculosis.  The statement of the case should include all applicable regulations.  The Veteran and his representative must be advised of the need to file a substantive appeal following the issuance of the statement of the case (SOC) if the Veteran wishes to complete an appeal from that decision.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter should be returned to the Board for further review.

4.  Thereafter, readjudicate the PTSD claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


